Citation Nr: 0028426	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-10 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-
at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and associate


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from January 1970 to April 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an order of the United States Court of Appeals 
for Veterans Claims (Court), dated May 15, 2000, which 
vacated and remanded that part of the Board's June 3, 1999, 
decision that denied the veteran's claim of entitlement to an 
initial evaluation in excess of 50 percent for PTSD.  The 
Board notes that the Court's order dismissed the issue of 
entitlement to an earlier effective date for a grant of 
service connection for PTSD.  As such, the issue currently on 
appeal is as framed on the title page of this remand.


REMAND

Historically, service connection for PTSD was granted in a 
December 1997 hearing officer decision, which was effectuated 
by the RO in a separate rating decision, also dated in 
December 1997.  A 30 percent evaluation was initially 
assigned at that time.  The veteran appealed this assigned 
evaluation.  Subsequent to the veteran's appeal, the RO, in a 
December 1998 rating decision, increased the veteran's 
assigned evaluation to 50 percent.  This 50 percent 
evaluation remains in effect and is the subject of this 
appeal.  See AB v. Brown, 6 Vet. Pp. 35 (1993).

A current review of the record shows that the RO, in its 
December 1998 rating decision, determined that an evaluation 
in excess of 50 percent was not warranted in this instance, 
as it had been shown that the veteran had a history of 
substance abuse, which affected his overall impairment, and 
VA was prohibited by law from paying compensation for 
substance abuse.  The RO based this part of its determination 
on a December 1998 opinion from M. S., M. D., VA Associate 
Chief of Staff for Mental Health Service, which the RO had 
solicited the month before.  Dr. M. S. stated that the 
veteran's substance abuse appeared to have been severe, 
heavy, and constant in the veteran's life and pre-dated his 
PTSD.  Dr. M. S. also stated that the veteran should be 
considerably more functional should he discontinue 
substance/alcohol use.

Following the December 1998 rating decision, the veteran, in 
December 1998 and January 1999, requested another VA PSTD 
examination, which the RO denied in February 1999.  
Subsequently, in March 1999, the veteran underwent a variety 
of tests, which were returned with negative findings as to 
substance use.  The Board notes, apparently, upon review of 
these private laboratory results, that the veteran had been 
referred for this testing by the VA Primary Care Clinic.  In 
an August 1999 statement, submitted by the veteran in 
connection with his appeal, the veteran stated that he had 
had stopped using drugs and alcohol, and attention was drawn 
to the March 1999 laboratory results.  The veteran's appeal 
was then certified to the Board without another VA PTSD 
examination having been scheduled and conducted.

In light of the above, the Board finds that VA failed in its 
duty to assist the veteran in the development of facts 
pertinent to his claim, see 38 U.S.C.A. § 5107(a) (West 
1991); see also Proscelle v. Derwinksi, 2 Vet. App. 629 
(1992), and that the record currently before the Board is 
inadequate for evaluating the veteran's level of disability.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Specifically, the Board cannot ignore the interplay between 
the veteran's alcohol and substance use and his overall 
impairment, as noted in the December 1998 VA opinion.  
However, neither can it ignore the veteran's statements, 
supported by laboratory test results, that he has stopped 
using alcohol and other drugs.  Further, the Board points out 
the various lay statements of record that speak to the 
severity of the veteran's PTSD.

Therefore, the issue of entitlement to an evaluation in 
excess of 50 percent for the veteran's PTSD will not be 
decided pending a REMAND for the following actions:  

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected PTSD 
(including any treatment for substance 
and alcohol abuse), should be obtained by 
the RO and incorporated into the claims 
file.

2.  A VA PTSD examination should be 
scheduled and conducted in order to 
determine the severity of the veteran's 
PTSD.  The examiner should elicit all of 
the veteran's subjective complaints as to 
his PTSD.  All findings should be 
recorded in detail, including the 
veteran's Global Assessment of 
Functioning (GAF) Scale score

Additionally, the examiner should be 
provided with both the current provisions 
of Diagnostic Code 9411 and the 
provisions in effect prior to November 7, 
1996.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The examiner should 
then discuss the veteran's PTSD within 
the more applicable provisions, or if 
appropriate given the veteran's 
symptomatology, within both sets of 
criteria.  

Also, if possible, as shown by the 
clinical evidence of record, as well as 
the veteran's subjective reports, the 
examiner should comment on the historical 
severity of the veteran's PTSD and 
whether it has worsened or improved since 
the veteran was granted service 
connection, effective from March 22, 
1993.

The examiner should state the rationale 
for any opinions expressed.  If the 
examiner cannot comment on the above 
without resort to speculation, he or she 
should so state.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled PTSD 
examination might have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
PTSD examination report to ensure that it 
is in complete compliance with this 
remand, including all requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.

6.  Once the above development has been 
accomplished, the RO should then review 
the veteran's claim as to the propriety 
of an evaluation in excess of 50 percent 
for the veteran's PTSD, considering all 
pertinent law and regulation, in light of 
any additional treatment records received 
and the examination report and any 
conclusions expressed therein.  The RO is 
reminded of the application of Karnas v. 
Derwinski, supra.

If the veteran's claim remains in a 
denied status, he and his attorney, 
Daniel G. Krasnegor, should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



